DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on July 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, the limitation “the means for changing the orientation of the surgical instrument around the conical sweep axis is passively controlled by a person other than a surgeon as part of a teleoperation function” is not fully understood.  It appears applicant is attempting to define “a person other than a surgeon” can operate the manipulator.  However, this limitation fails to further define the device in terms of its structure, and therefore it is not understood.  Further, it is unclear who can be considered a surgeon.  For example, can anyone be considered a surgeon if they are capable of performing an operation, or does the limitation suggest that a “surgeon” must have a medical degree in a surgical field?  Finally, the term “passive” is unclear because it suggests the manipulator is controlled without an active effort by an operator.  Accordingly, the claim must be amended to clearly define the subject matter to which the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nowlin et al. (USP 6,594,552).
Referring to annotated Figure below, Nowlin teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis, wherein a remote center of manipulation (48) is defined on the insertion axis (noted below); means for changing a yaw orientation of the surgical instrument around a yaw axis (horizontal axis noted below) that intersects the remote center of manipulation; means for changing a pitch orientation of the surgical instrument around a pitch axis (extending into the page as noted below) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Yaw Axis)][AltContent: textbox (Pitch Axis)][AltContent: textbox (Insertion Axis)]
    PNG
    media_image1.png
    618
    955
    media_image1.png
    Greyscale


With respect to the limitation “means for reorienting,” Nowlin teaches the linkage (44) is attached to a cart (40) having joints (42) which are typically manually positioned, the joints defining means for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (defined by one of the rotary joints 42).
With respect to claim 24, Nowlin teaches means (such as 46) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Nowlin teaches the means for reorienting (42) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Layer (USP 7,674,270).
Layer teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis (z-axis), wherein a remote center of manipulation (intersection of X, Y, Z axes) is defined on the insertion axis; means (135) for changing a yaw orientation of the surgical instrument around a yaw axis (Y axis) that intersects the remote center of manipulation; means (88) for changing a pitch orientation of the surgical instrument around a pitch axis (X axis) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis; and means (elongated member 91 can rotate relative to housing 92, lines 39-42 of column 6) for reorienting the means (88) for changing the pitch orientation of the surgical instrument around a reorientation axis (which extends along 91).
With respect to claim 24, Taylor teaches means (such as 60 or 42) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Layer teaches the means for reorienting (91/92) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim(s) 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Taylor (USP 5,397,323).
Referring to Figure 1B, Taylor teaches a manipulator comprising: means for inserting a surgical instrument along an insertion axis (WW), wherein a remote center of manipulation (Cmot at intersection of axes UU,VV,WW) is defined on the insertion axis; means (13) for changing a yaw orientation of the surgical instrument around a yaw axis (UU) that intersects the remote center of manipulation; means (14) for changing a pitch orientation of the surgical instrument around a pitch axis (VV) that intersects the remote center of manipulation, wherein the pitch axis is transverse to the yaw axis; and means (clamp 18) for reorienting the means (14) for changing the pitch orientation of the surgical instrument around a reorientation axis (extends along 17).
With respect to claim 24, Taylor teaches means (such as 301 or 20) for setting up and holding the remote center of manipulation at a fixed position.  
With respect to claim 25, Taylor teaches the means for reorienting (18) is configured to provide a degree of freedom that is redundant with at least one of the means for changing the yaw orientation of the surgical instrument and the means for changing the pitch orientation of the surgical instrument.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claim 17, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nowlin et al. (USP 6,594,552), as applied to claim 1 above, in further view of Cooper et al. (USP 7,763,015).
In the event it is applicant intends to define the “means for reorienting” as a motor driven joint, then an alternative rejection is given below.
Nowlin teaches the linkage (44) is attached to a cart (40) having set-up joints (42) which are typically manually positioned, the joints defining means for reorienting the means for changing the pitch orientation of the surgical instrument around a reorientation axis (defined by one of the rotary joints 42).  Nowlin does not teach the set-up joints (42) driven by a motor.  The prior art to Cooper teaches a manipulator support for supporting remote center manipulators. The support having set-up joint arms for positioning the manipulator, the arms having set-up joints (38,40, 42, 44).  Cooper discloses the “arms 38,40,42,44 may be power operated, computer controlled, manually preconfigured, or a combination thereof.”  Column 9, lines 56-58.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to support the manipulator of Nowlin with a motor driven arm, as taught by Cooper, motivation being to provide a mechanized device. 
Claims 24 and 25 are rejected in the same manner as described above. 

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.

Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..

/WILLIAM C JOYCE/           Acting Supervisory Patent Examiner of Art Unit 3658